            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MISSOURI
                         WESTERN DIVISION

KC TENANTS,                           )
                                       )
                           Plaintiff, )
                                       )
    v.                                ) Case No. 20-000784-CV-W-HFS
                                       )
DAVID M. BYRN, in his official )
capacity as the Presiding Judge )
for the 16th Judicial Circuit         )
Court, Jackson County, Missouri )
                                       )
MARY A. MARQUEZ, in her              )
     official capacity as the Court )
        Administrator for Jackson )
                 County, Missouri )
                                       )
                      Defendants. )

                                  ORDER
     Plaintiff filed its suggestions in opposition to defendants’ motion on

November 7, 2020, and defendants’ reply is therefore due by November

21, 2020. Plaintiff states that in view of the current circumstances –

awaiting a ruling on preliminary injunction – it would be irreparably

harmed in the absence of injunctive relief and unduly prejudiced if the

ruling were delayed until November 21st or beyond. And now requests
        Case 4:20-cv-00784-HFS Document 59 Filed 11/13/20 Page 1 of 2
that defendants’ time to file their reply brief be shortened to November

16th. Defendants oppose the motion.

      The court is cognizant of plaintiff’s position and stated concerns,

but as recently noted in (Doc. 53: Memorandum to Counsel), it is helpful

to consider this matter once the dismissal motion is fully briefed, even if

it results in a slight delay in the ruling on injunctive relief. Additionally

noted is that the relief requested by plaintiff presents a novel and

significant issue which requires a considered response. And, permitting

defendants their allotted time to file their reply brief does not result in

significant delay.

      It is thereby ORDERED that plaintiff’s motion to shorten time (Doc.

54) is DENIED.

                                          s/ HOWARD F. SACHS
                                          HOWARD F. SACHS
                                          UNITED STATES DISTRICT JUDGE

November 13, 2020
Kansas City, Missouri




        Case 4:20-cv-00784-HFS Document 59 Filed 11/13/20 Page 2 of 2
